Case 8:19-cv-02962-JSM-JSS Document 17 Filed 01/07/21 Page 1 of 2 PageID 694




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

CALE HOWARD JONES, III,

      Plaintiff,

v.                                                       Case No: 8:19-cv-2962-T-30JSS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Julie S. Sneed (Dkt. 16). The Court notes that neither party

filed written objections to the Report and Recommendation and the time for filing such

objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 16) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     The decision of the Defendant Commissioner is AFFIRMED.
Case 8:19-cv-02962-JSM-JSS Document 17 Filed 01/07/21 Page 2 of 2 PageID 695




      3.     The Clerk is directed to enter final judgment in favor of the Defendant.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 7th day of January, 2021.




Copies Furnished To:
Counsel/Parties of Record




                                            2
